Citation Nr: 1403399	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral hearing loss disability and if so whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for tinnitus and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to July 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  The Board denied service connection for bilateral hearing loss and tinnitus in an unappealed December 2010 decision.

2.  Evidence received since the December 2010 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims.

3.  Neither hearing loss disability nor tinnitus was present until more than one year following the Veteran's discharge from service, and neither disability is related to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2013)

3.  Tinnitus was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The RO's February 2011 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in June 2011 to determine the etiology of his hearing loss and tinnitus.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claims.

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a disallowed claim, the claim will be reopened.  

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for hearing loss and tinnitus were denied in an unappealed December 2010 Board decision because the evidence failed to show that either disability was present in service, that hearing loss disability was present within one year after the Veteran's discharge from service, or that either disability was related to service.

Since the December 2010 Board decision, the Veteran has submitted new and material evidence related to his claims.  Specifically, he submitted a private medical record dated in February 2011 stating that his current hearing loss was likely caused by in-service noise exposure.  Although this evidence does not discuss tinnitus, a March 2008 VA examiner opined that the Veteran's tinnitus was "at least as likely as not a symptom of his post-service hearing loss."  Accordingly, reopening of both claims is in order.

Reopened Claims

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran alleges that service connection for bilateral hearing loss and tinnitus is warranted because they are due to noise exposure in service.

The Veteran's service treatment records show normal hearing upon entrance to and separation from service.  They indicate that he was exposed to noise and "always or frequently" wore ear protection.  In addition, the Veteran denied having ear trouble in the report of medical history completed in connection with his discharge from service.

An August 2006 private medical record shows that bilateral sensorineural hearing loss was diagnosed and that hearing aids were recommended.  It also reflects that the Veteran reported that he had worn hearing aids about fifteen years earlier. 

In a March 2008 VA exam, the Veteran reported hearing loss and persistent tinnitus.  He stated that he was exposed to noise from jet engines and flight line operations while serving as a jet engine mechanic during service.  He wore small ear plugs during service.  After service, he was exposed to noise from machinery such as lawn mowers as a city foreman and superintendent.  Recreationally, there was a history of hunting and target shooting, for which he wore hearing protection.  The examiner opined that hearing loss and tinnitus were not the result of acoustic trauma during service, reasoning that the Veteran's service treatment records were silent for hearing loss and tinnitus and that noise-induced hearing loss and tinnitus usually occur at the time of exposure.  Also, the examiner concluded that the Veteran's tinnitus was at least as likely as not a symptom of his post-service hearing loss. 

In his notice of disagreement, the Veteran stated that he did not recall having a hearing test at the time of separation.

In an October 2009 statement, the Veteran's wife stated that shortly following the Veteran's return from Japan in 1964, he began to notice his hearing getting worse. She also reported that he went for a hearing test in the late 1960s and that hearing aids were recommended at that time.  She alleged the pertinent medical records had since been destroyed.

The Veteran stated in October 2009 that his hearing was fair when he left service and got gradually worse.  He reported that he had been undergoing hearing tests since the late 1960s.  He further stated that his post-service occupational and recreational noise exposures had been very limited.  In December 2010, he claimed that because the report of his separation exam was not signed by a physician, it likely was not accurately conducted.  

A February 2011 private audiologist opined that the Veteran's hearing loss was "more likely than not" caused by noise exposure in service.  

In a June 2011 VA exam, the Veteran again reported that he was exposed to minimal noise as a civilian worker.  He alleged that tinnitus began over thirty years ago.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of aircraft noise exposure during service.  The examiner reasoned that the Veteran's hearing was normal at discharge and that, . while it was possible there was delayed latency in hearing loss and tinnitus development, this was less likely than not the case.  

Analysis

The Board concedes that the Veteran has hearing loss for VA purposes.  38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was diagnosed in August 2006 and tinnitus in March 2008.  The Veteran had in-service exposure to noise while working as a jet mechanic.

However, the Board finds that his current conditions were not caused by or related to in-service noise exposure.  First, the Veteran's entrance and separation exams, as well as two other exams during service, disclosed normal hearing.  The Veteran first alleged that he did not recall a separation exam; he later said it should be presumed erroneous because it was not signed by a physician.  However, the report of the separation exam is in fact signed, so the Board has found no appropriate basis to find that is not legitimate.

The medical evidence weighs against the Veteran.  Two VA examiners concluded that the Veteran's hearing loss and tinnitus were less likely than not related to in-service noise exposure, while a private audiologist opined that hearing loss was more likely than not caused by in-service noise exposure.  The two VA opinions are more probative than the other, as the examiners reviewed the full claims file and provided rationales for their opinions.  They also noted that he was exposed to noise such as lawn mowers in his civilian occupation and that he went hunting once a year for many years.  The private audiologist, on the other hand, did not note that the claims file was reviewed, did not take note of other sources of noise exposure, and instead appeared to rely wholly on the veteran's lay statements when forming an opinion.  The audiologist also did not provide a rationale for the opinion.  Tinnitus was not addressed at all.  Thus, the VA opinions are more probative, and the Board finds that the medical evidence weighs against the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also has considered the statements of the Veteran and his wife.  The Veteran has not actually alleged that he had noticeable hearing loss in service.  Instead, he has acknowledged that his hearing was fair when he was discharged from service.  He has reported that he has been undergoing hearing tests since the late 1960s but has not alleged that he underwent any such test within one year after his discharge from service.  Moreover, he has not alleged that he noticed tinnitus in service or within one year after his discharge from service.  Similarly, the Veteran's wife has reported that he began having hearing problems soon after returning from Japan in 1964, but she has not specifically alleged that he had hearing loss within one year after his discharge from service, that he underwent any post-service hearing test prior to the late 1960s or that hearing aids were recommended prior to the late 1960s.  Accordingly, the Board concludes that the statements of the Veteran and his wife are also inadequate to establish the presence of hearing loss disability or tinnitus until more than one year following the Veteran's discharge from service.  

While the Veteran might sincerely believe that his post-service hearing loss and tinnitus are related to in-service noise exposure, as a lay person, he is not competent to provide an opinion linking either disability to such exposure.  As discussed above, the preponderance of the medical evidence shows that they are not related to service.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for hearing loss and tinnitus must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for bilateral sensorineural hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


